

117 HR 2591 IH: Dispose Unused Medications and Prescription Opioids Act
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2591IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mrs. Miller-Meeks (for herself and Mr. Trone) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to ensure that certain medical facilities of the Department of Veterans Affairs have physical locations for the disposal of controlled substances medications.1.Short titleThis Act may be cited as the Dispose Unused Medications and Prescription Opioids Act or the DUMP Opioids Act. 2.Requirement for certain department of veterans affairs medical facilities to have physical location for the disposal of controlled substances medications(a)In generalThe Secretary of Veterans Affairs shall ensure that each covered Department medical facility has a physical location where any individual may dispose of controlled substances medications.(b)Covered department medical facility definedIn this section, the term covered Department medical facility means a medical facility of the Department of Veterans Affairs with an onsite pharmacy or a physical location dedicated for law enforcement purposes.(c)Effective dateThis section shall take effect on January 1, 2022.